The defendant failed to specifically object with regard to the *390legal sufficiency of the evidence on the ground he raises on appeal. Therefore, his arguments regarding this issue are unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Seabrooks, 289 AD2d 515, Iv denied 98 NY2d 640). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish thé defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
Since the defendant withdrew his request that the court charge sexual abuse in the third degree as a lesser-included offense, his contention regarding this issue is waived and unpreserved for appellate review (see CPL 470.05 [2]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Ritter, J.P., Feuerstein, Adams and Mastro, JJ., concur.